Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.153 Filed 10/14/20 Page 1 of 7




                               EXHIBIT G
Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.154 Filed 10/14/20 Page 2 of 7

  Case l:l9-cv-00055-PLM-RSK ECF No. 140 filed 11/18/19 PagelD.1212 Page 1 of 6



  Clarence Otworth                                                 CASE NO. l:19-cv-55
  187 East Daniels Road
  Twin Lake, MI 49457                                              PAUL LEWIS MALONEY
  (231)292-1205                                                    United States District Judge

  November 15, 2019                                                RAY KENT
                                                                   CORRUPT Magistrate im
  Office of the Cterk                                                                   /&^
  United States Court of Appeals
  For the Sixth Circuit                                                               I&.          f
  540 Potter Stewart U.S. Courthouse                                                  LZj        DfU{d Court CW _
  100 East First Street                                                               L*n H(W ^^ ^''J             "!
  Cincinnati, Ohio 45202-3988                                                         \^A ^ w>^»_                TJ
  (513)564-7000                                                                       V\
                                                                                      \-£\ -Tfi^tSm^^T
                                                                                            ^pr \i-)^^ ,.;/x/
                           PLAINTIFF'S RESPONSE TO THE CIRCUIT COURT'S                  \Z/y               :y?
                          2014 OPINION OF THE DOCTRINE OF ACQUIESCENCE                      ^^ /j_9 \S^
                                                    AND
           THE SCHEME OF CMDA ATTORNEY ALLAN C. VANDER LAAN (P33893)
         AND MAGISTRATE JUDGE RAY KENT TO EXTORT FIVE THOUSAND DOLLARS
      ($5,000) FROM DISCRIMINATED PRO SE PLAINTIFF CLARENCE MATTHEW OTWORTH

                                     DOCTRINE OF ACQUIESCENCE

  The doctrine ofacquiescence is a common law principle that ifa person KNOWINGLY permits their civil

  rights to be infringed, they cannot later make a claim against the person whoinfringed them.



  Itall began with the stupid opinion of three Sixth Circuit Court of Appeals Judges, Martha Craig **Cissy'?
  DAUGHTREY, Karen Nelson MOORE, and Eric CLAY, in Clarence Otworth v. Wanda Budnik, 594 Fed.

  Appx.859 (6th Cir. 2014). TheCourt said "case law indicates that, regardless of any alleged irregularities

  in Lakewood Club's initial incorporation, Otworth cannot challenge its existence, because the community

  residents and the State of Michigan have acquiesced in its existence for decades.



  YES HECAN,and so can any of the other 10,000 residents of Dalton Township, becauseOtworthwas not

  complaining about some insignificant technicality in Lakewood Club's alleged incorporation. He was

  complaining about an unincorporated criminal enterprise that was pretending to be incorporated so the

  employees (racketeers) could enact zoning ordinances, levy a village property tax, receive a share of          ^—j
                                                                                                                    CO

   Michigan's tax revenue, and provide themselves with a lucrative income.                                          O.
Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.155 Filed 10/14/20 Page 3 of 7

  Case l:19-cv-00055-PLM-RSK ECF No. 140 filed 11/18/19 PagelD.1213 Page 2 of 6



  Michael S. Bogrin. a Plunkett Cooney attorney, liedto the district courtand the circuit court and persuaded

  the judges to believe that Otworth was complaining about some insignificant technicality in Lakewood

  Club's incorporation, and the stupid opinion of these judges was that Lakewood Club could continue

  swindling the residents of Dalton Township because they never complained about something they knew

  nothing about for 43 years; the fact that they were being swindled. And why should they have known?

  Attorney Generals Frank J. Kelly 1961-1999, Jennifer Granholm 1999-2003, Mike Cox 2003-2011, Bill

  Schuette 2011-2019, and Dana Nessel 2019 -, never notified any of 174,000 residents of Muskegon County

  that Lakewood Club and Dalton Township are unincorporated criminal enterprises pretending to be

  Michigan municipalities.



  The Circuit Court cited Stuart v. Sch. Dist. No. 1 of Vill. of Kalamazoo, 30 Mich. 69, 72-73 (1874)

  (describing doctrine of acquiescence and noting that "[i]f every municipality must be subject to be called

  into court at any time to defend its original organization and its franchises at the will of any dissatisfied

  citizen who may feel disposed to question them ....it may veryjustly be said that few of our municipalities

  can be entirely certain ofthe ground they stand upon, and that any single person, however honestly inclined,

  if disposed to be litigious, or over technical and precise, may have it in his power in many cases to cause

  infinitetrouble, embarrassment, and mischief.)" Otworth has never rebutted these points. The district court

  did not, in sum, err in granting defendants' motion to dismiss.



  YES IT DID ERR - BIG TIME!             And so did the Circuit Court. It wrote: "Municipalities can be

  incorporated by acquiescence." Municipalities are incorporatedorganizations. What the court meant was

  that unincorporated organizations can become municipalities without the approval of a majority of the

  population by acquiescence. However, unincorporated organizations such as Lakewood Club and Dalton

  Township are committing the crimes of conspiracy, false billing, premediated fraud, mail fraud, extortion,

  embezzlement of village and township funds, grand larceny, perjury, and collection of wrongful debts, and       p^
                                                                                                                   <u
                                                                                                                   00

  racketeering, by pretending to be municipalities. UNINCORPORATED CRIMINAL ENTERPRISES                           £
Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.156 Filed 10/14/20 Page 4 of 7

  Case l:19-cv-00055-PLM-RSK ECF No. 140 filed 11/18/19 PagelD.1214 Page 3 of 6



  PRETENDING TO BE MICHIGAN MUNICIPALITIES CANNOT BE INCORPORATED BY

  ACQUIESCENCE; not by a DistrictCourt, not by a Court of Appeals, not by the United States Supreme

  Court, andnoteven byan Actof Congress because theresidents of Muskegon Countywould be accessories

  to these crimes. Moreover, they did not KNOWINGLY permit their civil rights to be infringed by these

  two criminal enterprises.



  OnSeptember 1,1909, every County Board of Supervisors in Michigan losttheirauthority to compulsorily

  incorporate villages because Chapter 1,of the General Law Village Act, PA 3 of 1895, was superseded as
  to new incorporations by the Home Rule Village Act, PA 278 of 1909. The Home Rule Village Act

  requires an election to be held on the question of incorporation by the qualified electors affected by a

  proposed incorporation.



  Nevertheless, on June 28, 1967, the Muskegon County Board of Supervisors violated the Home Rule

  Village Act and compulsorily incorporated the Village of Lakewood Club. This was a premediated fraud
  perpetrated by the Petitioners attorney, Allan E. Vanderploeg, and the Muskegon County Corporate

  Counsel Harry J. Knudsen, et al. The Supervisors were told that they could compulsorily incorporate the

  Village of Lakewood Club under Chapter 1, of the General Law Village Act, PA 3 of 1895; which was

  superseded as to new incorporations by the Home Rule Village Acton September 1,1909.



  Retired Railroad ConductorClarenceOtworth discovered compulsory incorporations are unconstitutional

  in Michigan while living in Florida, but the lawyers, judges, and politicians that live in Michigan didn't

  know this - give me a break.



  The Village of Lakewood Club has successfully pretended to be incorporated for 52-years, and the Sixth

  Circuit Court affirmed the Judgment of the crackpot Magistrate Judge Ellen S. Carmody that alleged           ^
                                                                                                                   00

  Lakewood Club is entitled to continue swindling the 10,000 residents of Dalton Township because they             Q.
Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.157 Filed 10/14/20 Page 5 of 7

  Case l:19-cv-00055-PLM-RSK ECF No. 140 filed 11/18/19 PagelD.1215 Page 4 of 6



  never complained about something they knew nothing about for 43-years, since June 28, 1967, that they

  were being swindled by a criminal enterprise that was pretending to be a Michigan municipality.



  The plaintiff respectfully requests the SixthCircuit Court of Appeals to revisit Clarence Otworth v. Wanda

  Budnik, because the 2014 Court did not know Lakewood Club is an unincorporated criminal enterprise

  pretending to be a municipality, and because the residents of Dalton Township did not KNOWINGLY

  permit their civil rights to be infringed by an unincorporated criminal organization pretending to be a

  Michigan municipality it cannot be declared a Michigan municipality under the doctrine of acquiescence.



  Allan C. Vander Laan (Allan) wants his puppet Ray Kent, a totally corrupt Magistrate Judge, to impose a

  sanction of $5,000 upon Otworth for exposing him to be a liar and a fabricator of quotes that he alleged

  Otworth said. Allan has repeatedly claimed that Otworth is prevented by collateral estoppel from re-

  litigating the Judgment of the Sixth Circuit. Allan hasrepeatedly sent Ray Kent a copy of his pleadings in

  opposition to plaintiffs motion for summary judgment to make it crystal clearto Ray Kent that he wants

  his puppet to dismiss Otworth's motion. Otworth wrote: He got it Allan- four pleadings areenough - He

  got it! Take sometime off- getsome rest. Trust me - the plaintiffis not goingto re-litigate the OPINION

  of the Sixth Circuit Court that Otworth failed to state a claim upon which relief may be granted.



  As forAllanC. Vander Laan and Magistrate Judge Raymond Kent's criminal scheme to extort $5,000 from

  Otworth - Allan should be disbarredand Ray Kent should be fired, and both ofthem should be indicted on

  criminal charges.

  Respectfully submitted,



  Clarence Otworth


  CC:     Allan C. Vander Laan                                                                                 ^«
  CC      Raymond Kent,                                                                                        2
Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.158 Filed 10/14/20 Page 6 of 7




                                                            ffi
                                                            PI

                                                            >:•)
                                                            W
                                                             I
                                                            «vj
                                                            Q
                                                            Lfi
                                                            in




                 m   X£
                 5aJ 5 °
                 *"• O -i
Case l:19-cv-0005.^PLM-RSK ECF No. 140 filed 11/18/19 PagelD.1217 Page 6 of 6




                                CLARENCE MATTHEW OTWORTH
                                   187 EAST OA»      OAD.
                                 TWIN LAKE, W,CHiGAN 4S4£7 ,
                                iBJ-*1*D.rVfcR FRAMED OSWALD
                                                                                Case 1:20-cv-00886-PLM-PJG ECF No. 8-9, PageID.159 Filed 10/14/20 Page 7 of 7
